Citation Nr: 1744378	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  14-41 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Air Force from April 1954 to January 1958.  He had additional subsequent service with the Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran appeared and testified before the undersigned Veterans Law Judge at a hearing conducted in August 2017.  A transcript of the hearing has been associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral hearing loss is etiologically related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection - Legal Standard

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104 (a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Generally, in order to show a service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz), and the threshold for normal hearing is from 0 to 20 dB.  Higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 156 (1993).  However, for VA purposes, impaired hearing is considered a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

II.  Analysis

Throughout the instant appeal, the Veteran has repeatedly attributed his hearing loss to exposure to loud noises as an aircraft mechanic while serving on active duty in the U.S. Air Force and subsequent and longstanding exposure while serving in the Air National Guard on the flight lines of various Air Force bases.  He testified at the hearing that he had been experiencing hearing loss for quite some time before initially seeking treatment for his symptoms in the 1980s.  

The cornerstone of any service connection claim is the existence of a present disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Here, there is no real controversy regarding the presence of the Veteran's current bilateral hearing loss.  To evaluate his claim, the Veteran attended a VA examination in August 2010 during which he was administered a pure tone frequency test and a speech recognition test.  The Veteran was found to have speech recognition scores of 94 percent bilaterally and his pure tone test results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
35
50
75
90
LEFT
25
30
45
70
85

These results clearly reflect auditory thresholds greater than 40 decibels in the 2,000, 3,000 and 4,000 Hertz frequencies in each ear.  Accordingly, the Board is satisfied that a bilateral hearing loss disability has been shown.  See 38 C.F.R. § 3.385.

The Board also notes that the Veteran's military occupational specialty of an aircraft mechanic implies a high probability of in-service noise exposure.  He also provided competent and credible testimony at the Board hearing of his exposure to loud noises without hearing protection both while serving on active duty and in his subsequent Air National Guard service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007; 38 C.F.R. § 3.159(1)(a)(2) (2016).  

Accordingly, the Board will turn to the central question in this case of what, if any, etiological relationship exists between the Veteran's noise exposure during service on active duty and subsequent service on active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  

As noted above, the Veteran attended a VA audiological examination in August 2010.  That examiner ultimately opined that the Veteran's hearing loss was not caused by or a result of military noise exposure while serving on active duty.  In support of this opinion, the examiner noted that the question posed related only to the Veteran's active duty service and that the Veteran "did show hearing loss in military from 1978 to 1989 per his" service medical records.  

The Veteran attended an additional VA audiological examination in July 2015.  At that time, the Veteran was again found to have hearing loss for VA purposes.  However, in contrast to the August 2010 examiner, the clinician who conducted the July 2015 evaluation opined that the hearing loss in each of the Veteran's ears was at least as likely as not caused by or a result of an event in the Veteran's military service.  Notably, the more recent VA examiner also provided a fairly extensive rationale for this opinion.  She explained that she could not resort to speculation regarding whether there had been a significant threshold shift due to the imprecise whisper test that was conducted at time of the Veteran's enlistment test.  This audiologist also reported that, due to the Veteran's specialty in service, which exposed him to noise, it was her opinion that it was at least as likely as not that the Veteran's hearing loss was due in part to his military service.  

The Board notes that each of the VA examiners who evaluated the Veteran's hearing loss is competent to provide a medical opinion regarding the etiology of the Veteran's current bilateral hearing loss.  The Board also recognizes that each gave conflicting opinions regarding the causes of the Veteran's current hearing disability.  However, taken into consideration with the Veteran's credible and competent testimony regarding ongoing Air National Guard noise exposure, the Board finds that the competent evidence of record is at least in equipoise regarding the question of whether the Veteran's current hearing loss disability is etiologically related to his military service.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for a claim for service connection for bilateral hearing loss have been met.

ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


